DISMISS; and Opinion Filed April 8, 2013.




                                         S  In The
                                      Court of Appeals
                               Fifth District of Texas at Dallas

                                      No. 05-12-00664-CV

                                TOMMY ECTOR, Appellant
                                         V.
                                REANNE VAUGHN, Appellee

                      On Appeal from the 193rd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-11837

                               MEMORANDUM OPINION
                       Before Justices Lang-Miers, Murphy, and Fillmore
                                   Opinion by Justice Murphy
       This appeal is reinstated.
       The parties filed an agreed motion on July 24, 2012 informing the Court that they had
settled. The parties asked the Court to abate the appeal pending finalization of settlement papers.
The Court abated the appeal but did not receive any further communication from the parties. By
letter dated March 21, 2013, the Court informed the parties that we would dismiss the appeal
unless we received written correspondence from the parties within ten days informing us that the
case did not settle. As of today’s date, the Court has not received a response. Accordingly, we
dismiss the appeal. See TEX. R. APP. P. 42.3(c).

                                                   Mary Murphy/
                                                   MARY MURPHY
                                                   JUSTICE

120664F.P05
                                         S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                       JUDGMENT

TOMMY ECTOR, Appellant                                On Appeal from the 193rd Judicial District
                                                      Court, Dallas County, Texas
No. 05-12-00664-CV         V.                         Trial Court Cause No. DC-11-11837.
                                                      Opinion delivered by Justice Murphy.
REANNE VAUGHN, Appellee                               Justices Lang-Miers and Fillmore,
                                                      participating.

       In accordance with this Court’s opinion of this date, the appeal is DISMISSED.

       It is ORDERED that appellee, REANNE VAUGHN, recover her costs of this appeal
from appellant, TOMMY ECTOR.


Judgment entered this 8th day of April, 2013.




                                                      /Mary Murphy/
                                                      MARY MURPHY
                                                      JUSTICE




                                                –2–